Citation Nr: 1131209	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A July 1998 rating decision denied service connection for a low back disability both on a direct service connection basis and on a secondary service connection basis.  In December 2004, the Veteran filed a petition to reopen his previously denied claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2010.  At the Veteran's hearing he submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The now reopened issue of entitlement to service connection for a low back disability is remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a July 1998 decision, the RO denied the Veteran's claim for service connection for a low back disability, in part, because there was no evidence of a nexus between the Veteran's low back disability and his military service.  The Veteran did not file a timely appeal to the July 1998 rating decision, and it became final. 

2.  The additional evidence received since the July 1998 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

To the extent that the Veteran's claim is decided herein, it is fully granted.  As such, any discussion of the duties to notify or assist is unnecessary as any deficiency is harmless error.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in July 1998 the RO denied service connection for a low back disability.  The Veteran did not file a timely appeal, and the decision became final.  The RO denied service connection on a secondary basis because there was no evidence of a connection between the Veteran's low back disorder and his service-connected disabilities.  The RO also denied service connection on a direct basis because the Veteran's service treatment records did not show findings of a chronic lower back disability, and there was no medical nexus between the Veteran's current disability and his military service.  The evidence at the time of the July 1998 rating decision was comprised of the Veteran's service treatment records and a May 1998 VA examination.  The Veteran did not appeal the July 1998 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disability directly related to the Veteran's military service, the Board notes that the evidence received since the July 1998 RO rating decision includes VA treatment records, private treatment records, a December 2004 buddy statement, a September 2007 VA contracted examination, and the Veteran's testimony before the Board.  The Board finds that the Veteran's testimony constitutes new and material evidence sufficient to reopen his claim.  His statements address the continuation of symptomatology and the likelihood of a connection to service, which are unestablished facts necessary to establish the claim on appeal.  In addition to the Veteran's testimony, there are private treatment reports from August 2004, December 2007, and June 2009 that state that the Veteran's back pain is a chronic condition since 1976 and is related to in-service repelling injuries.  Also, the September 2007 VA contracted examination stated that the Veteran had back pain for 31 years.   

The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the July 1998 RO rating decision is new and material, and thus the claim for service connection for a low back disability is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a low back disability is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence regarding the claim for service connection for a low back disability has been received, the appeal is reopened.  


REMAND

The Board finds that further development is warranted for the now reopened issue; specifically, the Veteran should be scheduled for a new VA examination. 

According to the Veteran's service treatment records, he was seen in September 1978 and June 1979 for back pain.  In an undated Report of Medical History the Veteran checked that he had recurrent back pain.  The Veteran testified that his current back pain was related to in-service injuries he received from repelling.  In an August 2004 private medical record, it was noted that the Veteran had back pain since 1976-1977, and, therefore, it was a chronic condition.  This was corroborated by a December 2007 private treatment note that assessed the Veteran with chronic lumbar syndrome since 1976.  In June 2009, the Veteran's private physician stated that the Veteran was noted to have rappelling back injuries starting in 1976 and these injuries started the beginning of the degeneration of his lower back.  In addition, the September 2007 VA contracted examination stated that the Veteran's back pain began 31 years prior.  The Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his low back disorder.  The entire claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should first state the nature of the Veteran's diagnosed low back disorder.  The VA examiner should then opine if the Veteran's low back disorder is at least likely as not related to his reported in-service repelling injuries.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


